 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6
     MARIO AMADOR GONZALEZ,                             Case No. 1:16-cv-01675-DAD-EPG (PC)
 7
                   Plaintiff,                           ORDER GRANTING IN PART
 8                                                      DEFENDANTS’ MOTION TO MODIFY
           v.                                           THE SCHEDULING ORDER
 9
     DR. SCHARFFENBERG and R.N. S. SOTO,                (ECF NO. 165)
10
                   Defendants.
11

12

13           On February 5, 2019, Defendants filed a request for an extension of time to file their
14   pretrial statement. (ECF No. 103). As there is a pending motion for summary judgment,
15   Defendants ask that they be given two weeks from the date of the District Court’s order on the
16   motion for summary judgment to file their pretrial statement.
17           The Court finds good cause to grant Defendants’ motion in part. Defendants will be
18   given two weeks from the date this Court issues its findings and recommendations on the
19   motion for summary judgment to file their pretrial statement. The Court notes that, after the
20   findings and recommendations are issued, Defendants may request a further extension of time
21   with the benefit of those findings and recommendations.
22           Accordingly, IT IS ORDERED that Defendants have fourteen days from the date this
23   Court issues its findings and recommendations on the motion for summary judgment to file
24   their pretrial statement.
     IT IS SO ORDERED.
25

26
         Dated:     February 5, 2019                           /s/
27                                                      UNITED STATES MAGISTRATE JUDGE

28

                                                    1
